Exhibit 3.3 This Attachment to the foregoing Articles of Amendment to the Articles of Incorporation of WestMountain Alternative Energy, Inc. is hereby incorporated into said Articles of Amendment: Article II, Section 1 of the Articles of Incorporation of WestMountain Alternative Energy, Inc. is hereby amended as follows: The aggregate number of authorized common shares of WestMountain Alternative Energy, Inc. are hereby increased from Fifty Million (50,000,000) to One Hundred Million (100,000,000) Common Shares of one class, with unlimited voting rights. The par value of the common shares will remain at $0.001 per share.
